EXHIBIT 99.1 ® Registered trademark, Ashland or its subsidiaries, registered in various countries * Trademark owned by third party * 2010 Citi Basic Materials Symposium Lamar M. Chambers Senior Vice President and Chief Financial Officer November 30, 2010 2 Forward-Looking Statements This presentation contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward- looking statements are based upon a number of assumptions, including those mentioned within this presentation. Performance estimates are also based upon internal forecasts and analyses of current and future market conditions and trends (including the ability to recover raw-material cost increases through price increases); management plans and strategies; operating efficiencies and economic conditions; legal proceedings and claims (including environmental and asbestos matters); and expectations concerning the sale of the Ashland Distribution business. Other risks and uncertainties include those that are described in filings made by Ashland with the Securities and Exchange Commission, including its most recent Forms 10-K and 10-Q, which are available on Ashland’s website at http://investor.ashland.com or at www.sec.gov. Ashland believes its expectations are reasonable, but cannot assure they will be achieved. Forward-looking information may prove to be inaccurate, and actual results may differ significantly from those anticipated. Ashland is not obligated to subsequently update or revise the forward-looking statements made in this presentation. Regulation G: Adjusted Results The information presented herein regarding certain unaudited adjusted or pro forma results does not conform to generally accepted accounting principles (GAAP) and should not be construed as an alternative to the reported results determined in accordance with GAAP. Management has included this non-GAAP information to assist in understanding the operating performance of the company and its segments. The non-GAAP information provided may not be consistent with the methodologies used by other companies. All non-GAAP information related to previous Ashland filings has been reconciled with reported GAAP results. 3 Ashland Consumer Markets (Valvoline) Ashland Hercules Water Technologies Ashland Distribution Ashland Aqualon Functional Ingredients #1 global leader in unsaturated polyester resins and vinyl ester resins #3 passenger-car motor oil and #2 franchised quick-lube chain in the United States #2 North American and #3 global chemicals distributor #1 global producer of specialty papermaking chemicals #1 global producer of cellulose ethers Ashland Strong Leadership Positions in Markets We Serve 4 Ashland Distribution Divestiture ·Signed definitive agreement to sell assets of Ashland Distribution to TPG Capital -Gross proceeds of $930 million -All-cash transaction -Net aftertax proceeds of approximately $825 million ·Expect transaction to close during March quarter -Contingent upon customary closing conditions and receipt of regulatory approvals -No financing condition •Reverse termination fee of $120 million 5 Ashland Distribution Divestiture (cont.) ·Treated as discontinued operations starting in December 2010 quarter ·Stranded costs of approximately $50 million on annual basis -Transition Services Agreement should cover more than half -Roughly $7 million to $8 million negative effect on quarterly results starting in December quarter 6 Ashland Distribution 37% Ashland Distribution 37% Ashland Consumer Markets 19% FY 20101 $9.2 billion Pro Forma2 $5.7 billion Ashland Aqualon Functional Ingredients Ashland Aqualon Functional Ingredients 10% 10% Ashland Performance Materials 22% Ashland Performance Materials 22% Ashland Consumer Markets 31% Ashland Hercules Water Technologies Ashland Hercules Water Technologies 31% 31% Ashland Aqualon Functional Ashland Aqualon Functional Ingredients 16% Ingredients 16% 1For fiscal year ended Sept. 30, 2010, including intersegment sales. 2Pro forma for fiscal year ended Sept. 30, 2010, including intersegment sales, but excluding Ashland Distribution. Specialty Chemical Sales Increase to ~70% Pro Forma Corporate Profile – Sales 7 7 North America 67% North America 67% Latin America/ Other - 4% Europe Europe 21% 21% Sales from Outside North America Increase to 45% Pro Forma FY 20101 $9.2 billion Pro Forma2 $5.7 billion 1For fiscal year ended Sept. 30, 2010, including intersegment sales. 2Pro forma for fiscal year ended Sept. 30, 2010, including intersegment sales, but excluding Ashland Distribution. North America 55% North America 55% Latin America/ Other - 7% Europe Europe 26% 26% Corporate Profile – Regional Sales 8 8 FY20101 $887 million Pro Forma2 ~ $800 million Ashland Hercules Water Technologies Ashland Hercules Water Technologies 25% 25% Ashland Aqualon Functional Ashland Aqualon Functional Ingredients Ingredients 27% 27% Divestiture Has Relatively Small Effect on EBITDA Ashland Consumer Markets 33% Ashland Hercules Water Technologies 23% Ashland Hercules Water Technologies 23% Ashland Aqualon Functional Ingredients Ashland Aqualon Functional Ingredients 24% 24% 1For the fiscal year ended Sept. 30, 2010.See Slide 21 for reconciliation to amounts reported under GAAP 2Pro forma for fiscal year ended Sept. 30, 2010, excluding Ashland Distribution. Corporate Profile – EBITDA 9 North America North America 34% 34% Asia Pacific Asia Pacific 20% 20% Europe 38% Coatings Additives 31% Coatings Additives 31% Energy & Specialties Solutions 20% Regulated Industries 32% Regulated Industries 32% Sales by Geography Sales by Market Fiscal Year Ended Sept. 30, 2010 Sales: $0.9 billion Adjusted EBITDA: $214 million1 Adjusted EBITDA Margin: 23.4%1 Business Overview Customers ·Diversified, global customer base Products ·Broad product line based on renewable resources -Water-soluble polymers (cellulose ethers and guar derivatives) Markets ·Regulated markets -Personal care -Pharmaceutical -Food ·Water-based paints ·Oilfield (chemicals and drilling muds) ·Construction Sales by Product CMC 20% CMC 20% HEC 32% HEC 32% MC 18% MC 18% Other 17% Other 17% Klucel™ 7% 1See Slide 21 for reconciliation to amounts reported under GAAP. ™Trademark, Ashland or its subsidiaries, registered in various countries North America North America 49% 49% Europe 34% Latin America/ Other 7% Growth 50% Growth 50% Base 31% Sales by Geography Sales by Market Fiscal Year Ended Sept. 30, 2010 Sales: $1.8 billion Adjusted EBITDA: $202 million1 Adjusted EBITDA Margin: 11.3%1 Sales by Product Process 26% Process 26% Utility 34% Utility 34% Functional 40% Functional 40% Business Overview Customers/ Markets ·Growth -Commercial and- Packaging institutional- Tissue and towel -Food and beverage- Pulp -Mining ·Base -Printing and writing -Specialty chemicals -General manufacturing ·Opportunistic -Lubricants- Basic chemicals/ -Municipalother Products/ Services ·Process chemicals: microbial and contaminant control, pulping aids, retention aids and defoamers ·Utility water treatments ·Functional chemicals: sizing/strength 1 See Slide 21 for reconciliation to amounts reported under GAAP. 11 Pkg. & Converting 19% North America North America 58% 58% Europe 25% Latin America/ Other - 7% Trans- portation Trans- portation 19% 19% Industrial Construction 33% Business Overview Customers ·Auto manufacturers; foundries; pipe and tank fabricators; packaging and converting; bathware, countertop and window lineal manufacturers; pipe relining contractors; boatbuilders; wide and narrow web printers Products/ Services ·Composites and Adhesives -Unsaturated polyester resins -Vinyl ester resins -Gelcoats -Pressure-sensitive adhesives -Structural adhesives -Specialty resins ·Casting Solutions -Foundry binder resins -Chemicals -Sleeves and filters -Design services Markets ·Construction, packaging and con- verting, transportation and marine Sales by Geography Sales by Market Fiscal Year Ended Sept. 30, 2010 Sales: $1.3 billion Adjusted EBITDA: $87 million1 Adjusted EBITDA Margin: 6.8%1 Asia Pacific 10% 1 See Slide 21 for reconciliation to amounts reported under GAAP. Ashland Performance Materials A global leader in specialty chemicals 12 Lubricants 86% Filters - 2% Valvoline Int'l 23% Valvoline Int'l 23% Do-It- Yourself 36% Business Overview Customers ·Retail auto parts stores and mass merchandisers who sell to consumers ·Installers, such as car dealers and quick lubes; distributors ·Fleet owners; manufacturers and users of industrial and power generation equipment Products/ Services ·Valvoline™ lubricants and automotive chemicals ·MaxLife™ lubricants for high-mileage vehicles ·SynPower™ synthetic motor oil ·Eagle One™ and Car Brite™ appearance products ·Zerex™ antifreeze ·Valvoline Instant Oil Change™service Market Channels ·Do-It-Yourself (DIY) ·Do-It-For-Me (DIFM) ·Valvoline International Sales by Product Line Sales by Market Channel Do-It- For-Me 39% DIFM: Installer channel 28% Specialty/ Other - 2% DIFM: Valvoline Instant Oil Change - 11% Antifreeze - 5% Appearance products - 2% Chemicals - 5% Fiscal Year Ended Sept. 30, 2010 Sales: $1.8 billion Adjusted EBITDA: $298 million1 Adjusted EBITDA Margin: 17.0%1 1 See Slide 21 for reconciliation to amounts reported under GAAP. ™ Trademark, Ashland or its subsidiaries, registered in various countries Ashland Consumer Markets: A leading worldwide marketer of premium-branded automotive lubricants and chemicals 13 13 Ashland Distribution A leading North American chemicals and plastics distributor Chemicals Chemicals 46% 46% Plastics 42% Environmental Services/Other - 3% Construction Construction 26% 26% Other 11% Sales by Product Line Sales by Market Medical - 5% Marine - 2% Com- posites 9% Chemical Mfg. 24% Retail Consumer - 7% Personal Care- 5% Fiscal Year Ended Sept. 30, 2010 Sales: $3.4 billion Adjusted EBITDA: $89 million1 Adjusted EBITDA Margin: 2.6%1 1 See Slide 21 for reconciliation to amounts reported under GAAP. Business Overview Customers ·Diversified customer base in North America and Europe Products/ Services ·More than 28,000 packaged and bulk chemicals, solvents, plastics and additives ·Comprehensive, hazardous and nonhazardous waste- management solutions in North America Markets ·Construction ·Chemical manufacturing ·Paint and coatings ·Transportation ·Retail consumer ·Medical ·Personal care ·Marine Trans- portation 9% 14 1 Ashland's earnings releases, dated Oct. 26 and July 23, 2010, available on Ashland's website at http://investor.ashland.com, reconcile adjusted amounts to amounts reported under GAAP. ·Strong sales growth versus September 2009 quarter ·Margin compression in three of five commercial units primarily due to raw material inflation As Reported Adjusted Results Summary1 15 1Free cash flow is defined as Cash Flows Provided by Operating Activities from Continuing Operations less Additions to Property, Plant and Equipment less Cash Dividends Paid. Ashland's earnings release, dated Oct. 26, 2010, available on Ashland's website at http://investor.ashland.com, reconciles adjusted amounts to amounts reported under GAAP. Fiscal 2010 Accomplishments ·Accomplished last major milestone of Hercules integration ·Completed cost-reduction initiatives, resulting in more than $425 million of annual savings ·Record results from Consumer Markets ·Signed agreement with Süd-Chemie to form global castings joint venture ·Strong cash generation -Produced free cash flow1 of $276 million -Increased liquidity to $1.2 billion ·Doubled dividend to 60 cents per share annually 16 December Quarter Update ·Demand environment showing typical seasonality ·Functional Ingredients and Water Technologies continue to implement pricing actions to offset inflationary raw material costs ·Performance Materials again facing inflation in number of key raw materials -Pricing actions already implemented ·Previous pricing actions enabled Consumer Markets to recover raw material inflation to date 17 17 Midcycle EBITDA Margin Targets of 17% to 18% Midcycle Targets 18 1 Brazil, Russia, India and China. Ashland Strategy ·Focus on specialty chemicals -Sustainable technologies -Water-intensive industries ·Reduce volatility of earnings and cash flow and retain conservative financial position ·Leverage formulation and application expertise into adjacent markets that value customized-service model ·Expand in high-growth BRIC1 region ·Long history of returning value to shareholders through mix of options 19 Investment Thesis ·Defined long-term strategic vision with discipline to make it reality ·Significant growth potential across commercial units ·Fiscal conservatism to fully realize benefits of operating leverage ·Strong cash generation 21 21 1Excludes intersegment sales of $148 million. Calculation of adjusted EBITDA for each quarter has been reconciled within each quarterly earnings release filed with the SEC and posted on Ashland's website. Quarterly totals may not add to annual amounts due to rounding. Ashland Inc. and Consolidated Subsidiaries Reconciliation of Non-GAAP Data for the 12 Months Ended Sept. 30, 20101
